DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-20 are currently pending.

Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive. 
The applicant argues that the combination of references do not teach the combination of treatments involving the use of low pressure with a pH of 7-10, followed by high pressure and high heat treatment with a pH of 3-6, followed by low pressure and high heat treatment with a pH of 3-6 as disclosed in claim 1.
This argument is not persuasive. Waltz teaches the step of pre-spraying the carpet area with a solvent comprising a degreaser and emulsifier (column 2, lines 42-48) (reads on “pre-conditioner”) having a pH from 8 to 10.5, agitating and extracting the solvent from the carpet (column 2, lines 61-66), rinsing the carpet with a solution having a pH from 2.5 to 3.5 (reads on “third cycle”) (column 2, lines 23-26) and applying a stain resistance booster to the carpet, wherein the stain resistance booster comprises fluorochemicals (reads on “fourth cycle”) (column 2, lines 26-29), and Engle teaches the use of a composition for staining and soiling resistance to a substrate such as a carpet wherein the composition comprises a mixture of surfactants blended with prima facie case of obviousness exists. Consult MPEP 2144.05. Furthermore, the pressure and the temperature at which the compositions are applied to the carpet are result effective variables modifying the cleaning results.  For example, if pressure is too high, it risks safety and equipment damage, while if the pressure is too low, it risks insufficient removal of contaminants from the surface of the carpet. In addition, if the temperature is too high, it wastes energy and risks personal injury, while if the temperature is too low, it risks insufficient removal of contaminants from the surface of the carpet. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure and temperature at which the compositions are applied to the area of the carpet with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

In addition, the applicant argues that the combination of steps is not obvious over the prior art, since the combination of treatments instantly claimed leaves the carpet in a pH of between 5.5 and 6.5 which is contrary to the standard practice in the industry.
However, since the cleaning steps and the processing conditions disclosed by Waltz/Notta/Engle are similar to those instantly claimed, it would be reasonably expected that upon completion of the cleaning method the carpet area is in an acidic state with a pH from 5.5 to 6.5 as instantly claimed.

Moreover, the applicant argues that the combination of treatments has unexpected results of preventing soap residue buildup, lengthening the lifespan of the fiber and presenting the factory stain-guard coating of the carpet fibers.
The applicant is advised that the evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. The applicant must show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). 

Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed on 12/23/2020 is insufficient to overcome the rejection of claims 1 and 3-20 based upon 35 U.S.C. 103 as set forth in the last Office action.
The declaration does not provide objective evidence. The declaration includes statements which amount to affirmation that the claimed subject matter functions as it was intended to function. However, this is not relevant to the issue of non-obviousness of the claimed subject matter and provides no objective evidence. 
The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. 
Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. In addition, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Claims 3 and 6 depend from a cancelled claim.  It appears that the intended meaning may be for claims 3 and 6 to depend from claim 1, and this meaning will be used for purposes of examination.   
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,383,972 to Waltz (hereinafter “Waltz”) in view of U.S. 4,272,861 to Notta et al. (hereinafter “Notta”) and in further view of U.S. 5,888,290 to Engle et al. (hereinafter “Engle”).
Regarding claims 1, 3-5, 10 and 14, Waltz teaches a method for treating a carpet comprising the steps of selecting a carpet area to be cleaned, performing a cleaning cycle (reads on “second cycle”) comprising the step of pre-spraying the carpet area with a solvent comprising a degreaser and emulsifier (column 2, lines 42-48) prima facie case of obviousness exists. Consult MPEP 2144.05.
Waltz does not teach the step of extracting the rinse solution.
However, it was known in the art to extract the rinse solution from a carpet area after it has been applied. For example, Notta teaches a method for cleaning a carpet comprising the steps of delivering a rinse solution to the carpet and removing the solution from the carpet by vacuuming the carpet (column 1, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Waltz with the step of extracting the rinse solution from the carpet as taught by Notta for the purpose of preventing cross contamination since Waltz teaches that after the rinsing step a stain resistance booster composition is applied to the carpet (column 2, lines 23-29).
Waltz does not explicitly teach that the stain resistance booster applied to the carpet area comprises a mixture of surfactants blended with fluorochemicals and hydrogen peroxide, and has a pH from 3 to 6.
Engle teaches the use of a composition for staining and soiling resistance to a substrate such as a carpet wherein the composition comprises a mixture of surfactants 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Waltz wherein the stain resistance booster comprises a mixture of surfactants blended with fluorochemicals and hydrogen peroxide and has a pH of 3 as taught by Engle, since Engle teaches that this composition is effective for imparting water and oil repellency and/or stain and soil resistance to substrates such as carpets (column 1, lines 12-16).
Waltz/Notta/Engle does not explicitly teach that the solvent (reads on “pre-conditioner”) is applied at low pressure, at a pressure of 100 psi as disclosed in claim 4, that the rinse composition is applied at high pressure and high heat, at a pressure from 350 to 400 psi and a temperature from 220 to 240°F as disclosed in claim 3, and that the stain resistance booster composition is applied at low pressure and high heat, at a pressure of 60 psi and a temperature from 220 to 240°F as disclosed in claim 5.
However, the pressure and the temperature at which the compositions (solvent composition, rinse composition and stain resistance composition) are applied to the carpet are result effective variables modifying the cleaning results.  For example, if pressure is too high, it risks safety and equipment damage, while if the pressure is too low, it risks insufficient removal of contaminants from the surface of the carpet. In addition, if the temperature is too high, it wastes energy and risks personal injury, while if the temperature is too low, it risks insufficient removal of contaminants from the surface of the carpet. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claims 8 and 9, Waltz/Notta/Engle does not explicitly teach that the carpet area is left in an acidic state with a pH from 5.5 to 6.5 upon completion of the process.
However, since the cleaning steps and the processing conditions disclosed by Waltz/Notta/Engle are similar to those instantly claimed, it would be reasonably expected that upon completion of the cleaning method the carpet area is in an acidic state with a pH from 5.5 to 6.5 as instantly claimed.

Regarding claim 15, Engle further teaches that the composition for staining and soiling resistance comprises a mixture of fluorochemical urethane (column 7, lines 16-22), encapsulating cleaning agent (column 2, lines 20-37), acetic acid (column 12, lines 57-59), hydrogen peroxide (column 5, lines 45-57) and water (column 2, lines 3-16).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,383,972 to Waltz (hereinafter “Waltz”) in view of U.S. 4,272,861 to Notta et al. (hereinafter “Notta”) and U.S. 5,888,290 to Engle et al. (hereinafter “Engle”), and in further view of U.S.2008/0141483 to Pearlstein (hereinafter “Pearlstein”).
Regarding claim 6, Engle further teaches that the composition for staining and soiling resistance can be applied to the area to be cleaned by any known procedures in 
Waltz/Notta/Engle does not teach that the step of massaging and heat-setting the composition for staining and soiling resistance is performed with a two-speed rotary floor machine with a regular pad driver and a green-striped microfiber bonnet.
Pearlstein teaches the use of an adjustable speed rotary floor machine for cleaning, scrubbing and applying a cleaning fluid to a carpet, wherein the machine comprises a cleaning device including multiple fluid applicators such as microfibers, bonnets, absorbent cloth with abrasive strips, etc. ([0040]).  In addition, Pearlstein teaches that the rotational speed of the cleaning device can be controlled and/or adjusted ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Waltz/Notta/Engle wherein the step of massaging and heat-setting the composition for staining and soiling resistance is performed with a two-speed rotary floor machine with a regular pad driver and a green-striped microfiber bonnet with a reasonable expectation of success, since Engle teaches that the composition for staining and soiling resistance can be applied to the area to be cleaned by any known procedures in the art including spraying, padding and roll-pressing (column 9, lines 26-37), and that the composition can be exposed to elevated temperatures (column 9, lines 46-47) and Pearlstein teaches that the use of an adjustable speed rotary floor machine comprising a cleaning device including multiple fluid applicators such as microfibers bonnets, absorbent cloth 

Regarding claim 7, Waltz further teaches that the step of extracting the solvent (reads on “pre-conditioner”) can include the step of agitating the carpet with a brush and that it can be performed with any self-contained carpet cleaning equipment (column 2, lines 61-68).
Waltz/Notta/Engle/Pearlstein does not explicitly teach that the step of extracting the solvent (reads on “pre-conditioner”) comprises agitating and absorbing the solvent with a two-speed rotary floor machine with a nap brush driver and a green-striped microfiber bonnet.
However, it would have been obvious to one of ordinary skill in the art to perform the step of extracting the solvent (reads on “pre-conditioner”) by agitating and absorbing the solvent with a two-speed rotary floor machine with a nap brush driver and a green-striped microfiber bonnet with a reasonable expectation of success, since Waltz teaches that the step of extracting the solvent (reads on “pre-conditioner”) can include agitating the carpet with a brush and can be performed with any self-contained carpet cleaning equipment (column 2, lines 61-68).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,383,972 to Waltz (hereinafter “Waltz”) in view of U.S. 4,272,861 to Notta et al. (hereinafter “Notta”) and U.S. 5,888,290 to Engle et al. (hereinafter “Engle”), and in further view of U.S.2002/0059944 to Masotti et al. (hereinafter “Masotti”).
Regarding claim 11, Waltz/Notta/Engle does not explicitly teach that the rinse composition comprises a mixture of acetic acid, water and hydrogen peroxide.
However, Masotti teaches a method for cleaning a carpet (abstract). Masotti teaches the use of a composition comprising a mixture of acetic acid ([0122]), water and hydrogen peroxide ([0108-0109]), wherein the composition has a pH from 2 to 6.5 ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rinse composition disclosed by Waltz/Notta/Engle wherein the composition comprises a mixture of acetic acid, water and hydrogen peroxide as taught by Masotti, since Walz teaches the desire to rinse the carpet with an acidic composition comprising acetic acid and Masotti teaches that a composition having a pH from 2 to 6.5 and comprising a mixture of acetic acid, water and hydrogen peroxide is effective for cleaning a carpet and has a residually index of less than 40% after vacuum cleaning  (abstract and [0009, 0108-0109, and 0122]).

Regarding claim 12, Waltz/Notta/Engle/Masotti does not teach that the rinse composition comprises six fluid ounces of 27% of acetic acid and nine ounces of hydrogen peroxide per three gallons of water.
However, the amount of acetic acid, hydrogen peroxide and water added to the composition is a result effective variable modifying the cleaning results.  For example, if the amount of acetic acid, hydrogen peroxide and/or water is too low, it risks insufficient removal of contaminants from the carpet, while if the amount of acetic acid, hydrogen peroxide and/or water is too high, it can cause damage to the carpet. Without evidence 

Regarding claim 13, Waltz/Notta/Engle/Masotti does not teach that the rinse composition comprises nine ounces of hydrogen peroxide per three gallons of water.
However, the amount of hydrogen peroxide and water added to the composition is a result effective variable modifying the cleaning results.  For example, if the amount of hydrogen peroxide and/or water is too low, it risks insufficient removal of contaminants from the carpet, while if the amount of hydrogen peroxide and/or water is too high, it can cause damage to the carpet. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the appropriate amount of hydrogen peroxide and/or water with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.


Claims 16, 17, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,383,972 to Waltz (hereinafter “Waltz”) in view of U.S. 2010/0206344 to Studebaker et al. (hereinafter “Studebaker”).
Regarding claims 16 and 17, Waltz teaches a method for treating a carpet comprising the steps of selecting a carpet area to be cleaned, performing a cleaning 
Waltz does not teach the step of testing the carpet to determine the type of fiber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Waltz with the step of testing a carpet to determine the type of fiber of the carpet, in order to select the cleaning agents and/or cleaning tools that are effective and do not cause damage to the fibers of the carpet.
Waltz does not teach the step of performing a first cycle of vacuuming the carpet and the step vacuuming the cleaned carpet.
Studebaker teaches a method for cleaning a carpet, wherein the carpet is vacuumed before the fluid cleaning step ([0018]). In addition, Studebaker teaches that after the cleaning fluid is applied the carpet is vacuumed for the purpose of removing any residue of the cleaning fluid from the carpet ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Waltz with the step of performing a first cycle of vacuuming the carpet and the step of vacuuming the cleaned carpet as taught by Studebaker for the purpose of removing any loosed debris before the application of the cleaning fluids, and for the purpose of removing any residue of the cleaning composition and/or drying the carpet.
Waltz/Studebaker does not explicitly teach that the carpet area is left in an acidic state with a pH from 5.5 to 6.5 upon completion of the process.
However, since the cleaning steps and the processing conditions disclosed by Waltz/Studebaker are similar to those instantly claimed, it would be reasonably expected that upon completion of the cleaning method the carpet area is in an acidic state with a pH from 5.5 to 6.5 as instantly claimed.

Regarding claim 19, Waltz/Studebaker does not explicitly teach that the solvent (reads on “pre-conditioner”) is applied at a low pressure, the rinse composition is applied at a high pressure, and the stain resistance booster is applied at a low pressure.
However, the pressure at which the compositions are applied to the carpet is a result effective variable modifying the cleaning results.  For example, if pressure is too high, it risks safety and equipment damage, while if the pressure is too low, it risks insufficient removal of contaminants from the surface of the carpet. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure at which the compositions are applied to the area of the carpet with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 20, 
However, the temperature at which the compositions are applied to the carpet is a result effective variable modifying the cleaning results.  For example, if the temperature is too high, it wastes energy and risks personal injury, while if the temperature is too low, it risks insufficient removal of contaminants from the surface of the carpet. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature at which the compositions are applied to the area of the carpet with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,383,972 to Waltz (hereinafter “Waltz”) in view of U.S. 2010/0206344 to Studebaker et al. (hereinafter “Studebaker”) in further view of U.S. 5,888,290 to Engle et al. (hereinafter “Engle”).
Regarding claim 18, Waltz/Studebaker does not explicitly teach that the stain resistance booster comprises a formula that captures pre-existing residue, soil and oil attached to a bottom third and base of fibers of the carpet, causing the preexisting residue, soil and oil to be lifted up through vacuuming and wicking.
Engle teaches the use of a composition for staining and soiling resistance to a substrate such as a carpet wherein the composition comprises a mixture of surfactants blended with fluorochemicals (column 6, lines 24-39) and hydrogen peroxide (column 5, lines 45-57), and has a pH from 1.5 to 3 (column 9, lines 26-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Waltz/Studebaker with staining and soiling resistance composition taught by Engle, since Engle teaches that this composition is effective for imparting water and oil repellency and/or stain and soil resistance to substrates such as carpets (column 1, lines 12-16).
Since the composition disclosed by Engle is similar to composition disclosed in applicant’s specification (pages 13 and 14) and the processing conditions and cleaning steps are similar to those instantly claimed, it would be reasonably expected that the staining and soiling resistance composition disclosed by Waltz/Studebaker/Engle can capture pre-existing residue, soil and oil attached to a bottom third and base of fibers of the carpet, causing the preexisting residue, soil and oil to be lifted up through vacuuming and wicking as instantly claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714